Cite as 2015 Ark. 333

                SUPREME COURT OF ARKANSAS
                                        No.   CR-02-161

                                                   Opinion Delivered September 24, 2015


DAVID ANDERSON                                     SECOND PRO SE PETITION AND
                               PETITIONER          AMENDED PETITIONS TO
                                                   REINVEST JURISDICTION IN THE
V.                                                 TRIAL COURT TO CONSIDER A
                                                   PETITION FOR WRIT OF ERROR
                                                   CORAM NOBIS
STATE OF ARKANSAS                                  [GREENE COUNTY CIRCUIT COURT,
                             RESPONDENT            NO. 28CR-98-210]


                                                   PETITION AND AMENDED
                                                   PETITIONS DENIED.


                                         PER CURIAM

       In 2001, David Anderson was found guilty of murder in the first degree and sentenced

to life imprisonment. We affirmed. Anderson v. State, 354 Ark. 102, 118 S.W.3d 574 (2003).

The judgment had been entered on retrial after the Arkansas Court of Appeals reversed the

original judgment in the case in 2000. Anderson v. State, 71 Ark. App. 200, 33 S.W.3d 173 (2000).

Under the original judgment, Anderson had been sentenced to 480 months’ imprisonment for

the first-degree murder conviction.

       Anderson then filed in the trial court a timely petition for postconviction relief pursuant

to Arkansas Rule of Criminal Procedure 37.1 (2001). The petition was denied, and we affirmed

the order. Anderson v. State, CR-04-621 (Ark. Jan. 26, 2006) (unpublished per curiam).

       In 2012, Anderson petitioned this court to reinvest jurisdiction in the trial court so that

he could proceed with a petition for writ of error coram nobis. He also filed a motion for

“addition,” seeking to amend the petition to add claims and a motion to voluntarily dismiss the
                                     Cite as 2015 Ark. 333

motion without prejudice. Later, Anderson filed an amendment to the petition; a second

amendment; a motion to compel; a third amendment; a second motion to compel; a motion to

raise objections; and fourth, fifth, and sixth amendments. The motions to compel sought an

order requiring the State to address certain issues concerning comments made by the trial court

and a statement made by the prosecutor at trial. In the motion to raise objections, Anderson

disputed the accuracy of the State’s description of certain facts. We granted the motion that

sought to amend the petition, denied the motions to dismiss and compel, and denied the petition

with its amendments. Anderson v. State, 2012 Ark. 270, 423 S.W.3d 20 (per curiam).

       Now before us is Anderson’s second petition, filed July 15, 2015, to reinvest jurisdiction

in the trial court to consider a petition for writ of error coram nobis. Anderson has also filed

three amendments to the petition in which he reiterates the grounds raised in the petition.1

       The petition for leave to proceed is necessary because the trial court can entertain a

petition for writ of error coram nobis after a judgment has been affirmed on appeal only after

we grant permission. Newman v. State, 2009 Ark. 539, 354 S.W.3d 61. A writ of error coram

nobis is an extraordinarily rare remedy. State v. Larimore, 341 Ark. 397, 17 S.W.3d 87 (2000).

Coram-nobis proceedings are attended by a strong presumption that the judgment of conviction

is valid. Id. The function of the writ is to secure relief from a judgment rendered while there

existed some fact that would have prevented its rendition if it had been known to the trial court

and which, through no negligence or fault of the defendant, was not brought forward before

       1
         Anderson also asks in the second amended petition that this court investigate his claim
that the administration of the Arkansas Department of Correction is blocking his access to the
federal court. We decline to do so; this court has no authority to investigate the conduct of the
department as part of this coram-nobis proceeding as requested by Anderson.

                                               2
                                       Cite as 2015 Ark. 333

rendition of the judgment. Newman, 2009 Ark. 539, 354 S.W.3d 61. The petitioner has the

burden of demonstrating a fundamental error of fact extrinsic to the record. Roberts v. State, 2013
Ark. 56, 425 S.W.3d 771.

       The writ is allowed only under compelling circumstances to achieve justice and to address

errors of the most fundamental nature. Id. A writ of error coram nobis is available for

addressing certain errors that are found in one of four categories: (1) insanity at the time of trial,

(2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a third-party

confession to the crime during the time between conviction and appeal. Howard v. State, 2012
Ark. 177, 403 S.W.3d 38.

       As grounds for reinvesting jurisdiction in the trial court, Anderson alleges in both his

petition and in the amended petitions that he has been subjected to double jeopardy on the

ground that he served three years’ imprisonment on his original conviction before he began

serving his life sentence on the subsequent judgment. He contends that the three years

constituted a multiple punishment because the three years cannot be applied to the twenty years

he must serve before becoming eligible to apply for executive clemency. He argues that he

should have received credit against his life sentence for the time spent in custody before his first

trial, the three years he served on the original sentence before the judgment was reversed by the

court of appeals, and the time he was incarcerated awaiting his second trial.

       Anderson has not stated a ground for a writ of error coram nobis. When Anderson

contended in his first coram-nobis petition that he was entitled to credit for time served and that

he was subjected to double jeopardy, we noted that he provided no facts that would not have



                                                  3
                                      Cite as 2015 Ark. 333

been available at the time of trial or shortly after his conviction to support the claims, and there

were other remedies available to him. Anderson, 2012 Ark. 270, at 8, 423 S.W.3d at 27. This

court has specifically held that a request for credit against a sentence for time spent in custody

is a request for modification of a sentence imposed in an illegal manner, which is a request that

must be timely filed in the trial court. See Perez v. State, 2015 Ark. 120, at 2 (per curiam).

       A mere double-jeopardy claim is not a ground for the writ. Lukach v. State, 2014 Ark.
451, at 4. Such a claim does not fit within the categories for the writ. See Hooper v. State, 2014
Ark. 16, at 5 (per curiam). Anderson’s contention that his right to apply for clemency has been

affected by the failure of the trial court to award him sufficient credit for time served does not

constitute an assertion within the scope of a coram-nobis proceeding.

       Petition and amended petitions denied.




                                                 4